Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered September 30, 1985, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Based on the complainant’s testimony, i.e., that the defendant threatened to kill her, and that he used physical force to overcome her resistance, the People proved the element of "forcible compulsion” beyond a reasonable doubt (see, Penal Law § 130.00 [8] [a]). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, the sentence imposed was neither harsh nor excessive. Mangano, J. P., Eiber, Sullivan and Harwood, JJ., concur.